Case: 13-13092   Date Filed: 03/24/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13092
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00013-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHNNIE KENON,
a.k.a. Spote,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (March 24, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-13092     Date Filed: 03/24/2014   Page: 2 of 2


      Jason Moon, appointed counsel for Johnnie Kenon in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kenon’s conviction and

sentence are AFFIRMED.




                                         2